[Cite as Clay v. Clay, 2022-Ohio-1728.]




                                IN THE COURT OF APPEALS OF OHIO
                                   FOURTH APPELLATE DISTRICT
                                         SCIOTO COUNTY

JOHNNY B. CLAY, II             :
                               :
     Plaintiff-Appellant,      :    Case No. 21CA3944
                               :
     v.                        :
                               :    DECISION AND
LISA K. CLAY,                  :    JUDGMENT ENTRY
                               :
     Defendant-Appellee.       :
_____________________________________________________________
                          APPEARANCES:

George L. Davis, IV, George L. Davis, III Co., L.L.C., Portsmouth, Ohio, for
Appellant.

Lisa K. Clay, Piketon, Ohio, Appellant, pro se.1
_____________________________________________________________

Smith, P.J.

            {¶1} Appellant, Johnny B. Clay, II, appeals the trial court’s judgment entry

that adopted and confirmed the underlying magistrate’s decision which (1) granted

Appellee, Lisa K. Clay’s, motion to modify child support; (2) recommended that

Appellant pay child support for his adult, disabled son; and (3) recommended that

the child support order “be on-going until the death of either the child or Mr.

Clay.” On appeal, Appellant raises a single assignment of error contending that the




1
    Lisa K. Clay has not filed a brief and is not participating upon appeal.
Scioto App 21CA3944                                                                      2

trial court erred by ordering him to pay child support. For the reasons that follow,

Appellant’s sole assignment of error is sustained. Accordingly, the judgment of

the trial court is reversed and this matter is remanded to the trial court for further

proceedings consistent with this opinion. Specifically, on remand, the trial court is

instructed to hold an evidentiary hearing on the nature and extent of the child’s

alleged disability, as well as whether as a result of the disability the child is

incapable of supporting and maintaining himself.

                                        FACTS

      {¶2} The parties herein were married on October 24, 1998, and had one

child, a son that was born on July 2, 1997. The marriage was dissolved by decree

on October 28, 2008. The dissolution decree incorporated a separation agreement

and shared parenting plan which designated both parents as residential parents and

provided that no child support should be paid by either party “so long as the Shared

Parenting Plan is in effect.” The Scioto County Child Support Enforcement

Agency conducted an administrative review in May of 2012 and recommended that

Appellant begin paying $50.00 per month in child support. The domestic relations

court filed an order adopting the administrative adjustment recommendations on

May 29, 2012.

      {¶3} Subsequently, on September 29, 2015, Appellee filed a motion to

modify child support. The memorandum filed in support of the motion alleged that
Scioto App 21CA3944                                                                  3

there had been a change in circumstances since the prior order of child support was

made in that Appellant’s income had increased and the parties’ child was “disabled

and a student.” However, a judgment entry was filed on January 8, 2016,

dismissing the motion to modify child support without prejudice due to Appellee’s

failure to appear for the scheduled hearing on the motion.

            {¶4} Appellee filed a second motion to modify child support on January 27,

2016, alleging the same change in circumstances set forth in the prior motion. A

pretrial hearing was held on March 18, 2016, at which time the parties entered into

a settlement agreement. Pertinent excerpts from the hearing transcript are set forth

in detail below. The handwritten memorandum of agreement drafted by

Appellee’s counsel provided that Appellant’s child support obligation would be

increased to $191.54 effective March 1, 2016, and that it would terminate “July 2,

2016 at the emancipation of the child.”2 Because Appellant failed to provide his

tax returns, the agreement provided that Appellant had until April 5, 2016, to

provide his tax returns and that Appellee would have a right to file a motion for

additional support for those three months if the tax returns showed Appellant’s

income exceeded $20,000.00. The trial court incorporated the parties’ agreement

into a judgment entry on May 27, 2016, but based upon the tax returns provided by

Appellant, the trial court increased the monthly support amount to $430.21 per


2
    July 2, 2016 was the parties’ son’s 19th birthday.
Scioto App 21CA3944                                                                   4

month until July 2, 2016. Neither the handwritten agreement of the parties nor the

judgment entry filed by the trial court referenced that the child was disabled.

Although there is an absence of evidence in the record regarding how or when the

child support obligation stopped, apparently Appellant stopped paying child

support after July 2, 2016. There was no express order filed, however, terminating

the child support or finding the parties’ son to be emancipated.

      {¶5} Just over two years later, on August 20, 2018, Appellee filed another

motion to modify child support. The motion sought modification of the previous

order pursuant to R.C. 3119.86(A)(1)(a) “for the reason that their son is mentally

and physically disabled and is incapable of supporting or maintaining himself.”

More specifically, it was alleged in the memorandum that the parties’ child was

nine years old at the time of the divorce and that his disabilities were present at that

time. Attached to Appellee’s motion for modification was her own affidavit

stating that the child “was born with cerebral palsy and severe developmental

disabilities,” and was “completely unable to take care of himself and requires

assistance with all daily tasks.” Also attached to the motion was a single page

judgment entry from the Pike County Probate Court appointing Appellee as the

child’s guardian and stating that the child was “incompetent by reason of

profound/severe mental retardation/developmental disabilities due to cerebral palsy

and is therefore incapable of taking proper care of himself and his property, and
Scioto App 21CA3944                                                                                                  5

that a guardianship is necessary.” In response, Appellant filed a motion to dismiss

the motion to modify child support. The motion argued that the previous child

support order had terminated on July 2, 2016, by agreement of the parties “when

the child became emancipated” and that the present motion was barred by the

doctrine of res judicata. Appellee opposed the motion to dismiss and filed a

memorandum in support on October 15, 2018. Thereafter, Appellant filed a

supplemental memorandum in support of his motion to dismiss arguing that the

parties’ prior agreement was “bargained for and mutually agreed upon,” and the

“documents denoting the agreement and final judgment * * * should therefore be

construed against the drafting party, as required by law.”

        {¶6} A hearing was held on the motion to dismiss on January 25, 2019.3 No

witnesses testified and no evidence was presented at the hearing. Counsel simply

argued the legal merits of the motion to dismiss. Further, Appellant did not

stipulate to the child’s disability during the hearing. Instead, when the magistrate

stated “Gentlemen, just for the record even though we all know it but for the

record, this child has cerebral palsy, is that correct[,]” Appellant’s counsel stated



3
 It appears from the record that the hearing held on January 25, 2019, was on the motion to dismiss only. Another
hearing was scheduled to be held on "all pending motions" on February 8, 2019. Because the only other pending
motion was the motion for modification of child support, it is presumed that the February 8, 2019 hearing was to
determine whether child support should be modified. However, as will be discussed more fully herein, the
magistrate's February 7, 2019 order denying the motion to dismiss also determined that Appellant had a continuing
duty to pay child support and stated that the scheduled February 8, 2019 hearing would "determine the amount of
child support." The February 8, 2019 hearing did not go forward due to Appellant filing objections to the February
7, 2019 order.
Scioto App 21CA3944                                                                      6

“I would argue that’s an issue for the next hearing. * * * Whether or not there’s a

disability, the extent of it, so on and so forth.” The court took the matter under

advisement. The magistrate then issued a decision and entry on February 7, 2019,

finding that in light of the fact that the child had cerebral palsy, “it is likely the

child will not emancipate in that he will never be self-sufficient and able to care for

himself.” The magistrate found that “this child has not and will not emancipate

based upon his mental and physical condition[,]” and further found that Appellant

“has a continuing duty to support this child.”

       {¶7} In response, Appellant requested a copy of the hearing transcript and

filed a request for findings of fact and conclusions of law. He also filed objections

to the magistrate’s decision and a motion for leave to supplement his objections

once the transcripts were prepared. The Domestic Relations Court judge filed a

judgment entry on February 22, 2019, stating that the prior magistrate’s decision

was not intended to be a decision under Ohio Rule of Civil Procedure 53(D)(3)(ii)

and because it was a non-final order, there could be no request for findings of fact

and conclusions of law. The court did, however, permit Appellant to file

supplemental objections to the magistrate’s decision, which Appellant filed on

March 14, 2019. In addition to his other arguments, Appellant argued in his

objections that “the Magistrate bypassed proper fact finding and taking of evidence

when she improperly found facts during the hearing on Mr. Clay’s Motion to
Scioto App 21CA3944                                                                    7

Dismiss despite it not being an evidentiary hearing, but rather oral argument on the

motion.” Appellant further argued that the magistrate’s decision “went beyond the

point of inquiry necessary for [his] Motion to Dismiss” and instead made “a

determination that their son is indeed disabled” and essentially modified the next

scheduled hearing to the simple computation of child support. Appellant requested

that the matter be dismissed based upon the grounds of res judicata, or alternatively

that the Court “vacate the Magistrate’s findings regarding his duty to support the

child and finding that their son is disabled.” The trial court ultimately filed a

judgment entry denying Appellant’s objections, finding they were not ripe for

review because the matter had “yet to be heard to conclusion by the Magistrate.”

      {¶8} Appellant filed a notice of appeal from that judgment entry, which was

dismissed by this Court for lack of a final appealable order. Thereafter, the matter

proceeded to a final hearing on the computation of child support on August 20,

2020. A magistrate’s decision and judgment entry was filed on September 29,

2020, which included findings of fact and conclusions of law. The magistrate

found the child “was born with severe cerebral palsy and severe developmental

disabilities” and ordered that Appellant “pay child support for his adult

handicapped child” and that the “child support shall be on-going until the death of

either the child or [Appellant].”
Scioto App 21CA3944                                                                   8

      {¶9} Appellant once again filed objections and supplemental objections to

the magistrate’s decision. The trial court issued a judgment entry on March 12,

2021, overruling Appellant’s objections and adopting and confirming the

magistrate’s decision. It is from this judgment entry that Appellant now brings his

timely appeal, setting forth a single assignment of error for our review.



                            ASSIGNMENT OF ERROR

      I.     THE TRIAL COURT ERRED BY ORDERING THE
             APPELLANT TO PAY CHILD SUPPORT.

      {¶10} In his sole assignment of error, Appellant contends that the trial court

erred by ordering him to pay child support. Appellant argues that the doctrine of

res judicata should have been applied “to prevent re-imposition” of his child

support obligation. More specifically, Appellant argues that because he and

Appellee entered into an agreement in the Spring of 2016 providing that his child

support obligation would end on July 2, 2016, the parties’ son’s 19th birthday, and

because the child support obligation was terminated for approximately two years,

Appellee was barred by the doctrine of res judicata from seeking a modification or

reinstatement of Appellant’s child support obligation. For the reasons that follow,

we reject Appellant’s argument that the trial court erred in failing to apply the

doctrine of res judicata to bar Appellee’s motion in the underlying proceedings.

Nevertheless, we find that the trial court erred in ordering Appellant to pay child
Scioto App 21CA3944                                                                    9

support considering the lack of evidence in the record regarding the nature and

extent of the parties’ adult son’s disability. Thus, as will be explained more fully

below, the judgment of the trial court must be reversed and the matter must be

remanded to the trial court for further proceedings consistent with this opinion.



                            Modification of Child Support

      {¶11} “ ‘[A] trial court's modification of a prior child support order is within

the broad discretion of the trial court and will not be disturbed absent an abuse of

discretion.’ ” Cummin v. Cummin, 2015-Ohio-5482, 55 N.E.3d 467, ¶ 8, quoting

Wolfe v. Wolfe, 10th Dist. Franklin No. 04AP-409, 2005-Ohio-2331, ¶ 7, in turn

citing Woloch v. Foster, 98 Ohio App.3d 806, 810, 649 N.E.2d 918 (2nd

Dist.1994). See also Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028

(1989). An abuse of discretion “connotes more than an error of law or judgment;

rather, it implies that the court's attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983). When applying the abuse-of-discretion standard of review, appellate

courts must not substitute their judgment for that of the trial courts. See In re Jane

Doe 1, 57 Ohio St.3d 135, 138, 566 N.E.2d 1181 (1991). Furthermore, an

appellate court must presume that the findings of the trial court are correct because

the finder of fact is best able to observe the witnesses and to use those observations
Scioto App 21CA3944                                                                 10

to weigh witness credibility. See Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77,

81, 461 N.E.2d 1273 (1984). See also, Mahlerwein v. Mahlerwein, 160 Ohio

App.3d 564, 2005-Ohio-1835, 828 N.E.2d 153, ¶ 19 (4th Dist.).

                     Requirement for Change in Circumstances

      {¶12} R.C. 3119.022 governs the procedure for awarding and calculating

child support. The statute's overriding concern is to ensure the best interest of the

child for whom support is being awarded. See Rock v. Cabral, 67 Ohio St.3d 108,

110, 616 N.E.2d 218 (1993). Further, this Court has observed as follows regarding

the requirement for a change in circumstances in modifying child support:

      When considering a motion to modify child support, R .C.
      3119.79(A) provides a trial court must compare the existing child
      support obligation to the amount of support that would be
      required to be paid under the child support guideline worksheet.
      If the court determines that the resulting child support obligation
      is ten percent greater or less than the existing child support order,
      the court must find that there is a substantial change of
      circumstances warranting a modification of the child support
      amount. Id. The Ohio Supreme Court has held “when the
      amount of child support provided by the noncustodial parent is
      zero, but the Child Support Guidelines clearly establish that the
      noncustodial parent owes support, then that ten percent
      difference is clearly met.” DePalmo v. DePalmo (1997), 78 Ohio
      St.3d 535, 540, 679 N.E.2d 266.

McCleese v. Clemons, 4th Dist. Scioto No. 05CA3016, 2006-Ohio-3011, ¶ 27.

        Common Law Duty of Support for Adult Children with Disabilities

      {¶13} In Yost v. Yost, this Court explained as follows regarding a parent’s

duty to support his or her child:
Scioto App 21CA3944                                                         11

      In the absence of statutory authority, a parent's duty to support a
      child generally ends when the child reaches the age of majority.
      Castle v. Castle (1984), 15 Ohio St.3d 279, 282, 473 N.E.2d 803;
      Sexton v. Conley, Scioto App. No. 01CA2823, 2002-Ohio-6346,
      ¶ 13. However, in Castle, the Ohio Supreme Court created an
      exception to this general rule when it stated: “The common-law
      duty imposed on parents to support their minor children may be
      found by a court of domestic relations having jurisdiction of the
      matter, to continue beyond the age of majority if the children are
      unable to support themselves because of mental or physical
      disabilities which existed before attaining the age of majority.”
      Castle, 15 Ohio St.3d 279, 473 N.E.2d 803, paragraph one of the
      syllabus. The Court also stated, “[i]n the case of mentally or
      physically disabled children there must exist a duty both morally
      and legally on parents to support and maintain such children.”
      Id. at 283, 473 N.E.2d 803. Thus, in Castle, the Ohio Supreme
      Court created a common law duty for parents to continue
      supporting their mentally or physically handicapped children.

Yost v. Yost, 4th Dist. Scioto No. 02CA2852, 2003-Ohio-3754, ¶ 8.

      {¶14} In reaching its decision in Castle, the Supreme Court of Ohio

reasoned as follows:

      In Davis v. Davis (1954), 246 Iowa 262, 266, 67 N.W.2d 566,
      the Iowa Supreme Court stated: “ * * * [G]enerally at common
      law a parent's obligation to support his child ends when the latter
      becomes of age. But there is an important, widely recognized
      exception to this rule where the child because of weak body or
      mind is unable to care for itself upon attaining majority. The
      obligation to support such a child ceases only when the necessity
      for the support ceases.” The reasoning of the Iowa Supreme
      Court is compelling. The duty of parents to provide for the
      maintenance of their children has been described by Blackstone
      as a “principle of [the] natural law,” “an obligation * * * laid on
      them not only by nature herself, but by their own proper act, in
      bringing them into the world: * * * By begetting them, therefore,
      they have entered into a voluntary obligation to endeavor, as far
      as in them lies, that the life which they have bestowed shall be
Scioto App 21CA3944                                                                 12

      supported and preserved.” 1 Blackstone's Commentaries (Lewis
      Ed.1897) 419.

      In 2 Kent's Commentaries on American Law (1884) 190, it is
      stated: “The wants and weaknesses of children render it
      necessary that some person maintains them, and the voice of
      nature has pointed out the parent as the most fit and proper
      person. The laws and customs of all nations have enforced this
      plain precept of universal law. * * * The obligation on the part
      of the parent to maintain the child continues until the latter is in
      a condition to provide for its own maintenance * * *.”

Castle at 282-283.

      {¶15} Such reasoning led the Court to conclude that “[i]n the case of

mentally or physically disabled children there must exist a duty both morally and

legally on parents to support and maintain such children.” Id. at 283.

      {¶16} In Castle, the parents were divorced in 1977 and a temporary child

support order was issued for the parties’ 14-year-old daughter. Id. at 279. The

child was described as being “severely retarded, physically dependent and

incapable of any gainful employment.” Id. The child support obligation was

discontinued by court order in 1977 when the child began receiving “Social

Security income benefits.” Id. The child’s social security income was thereafter

discontinued in 1979 and as a result, a change in circumstances was found and the

trial court ordered that child support be restarted. Id. at 280. When the child

turned 18 on May 11, 1981, the father discontinued the child support payments.

Id. Then, on December 3, 1981, the father filed a motion requesting that the court
Scioto App 21CA3944                                                                 13

terminate his child support obligation due to the fact that the child had “reached the

statutory age of majority.” Id. Despite the mother’s opposition to the motion and

evidence in the record indicating the child “will never be able to live by herself due

to the special care she requires,” the trial court granted the father’s motion to

terminate the child support. Id. On appeal, the decision was reversed in light of

the appellate court’s finding that there exists “a common-law duty for the

continued support of mentally retarded children by their parents after the age of

majority.” Id. A conflict was certified to the Supreme Court of Ohio, which

ultimately upheld the decision of the appellate court and expanded the common

law duty to extend to not only mentally disabled children that had reached the age

of majority, but also to physically disabled children, provided that the child’s

disability “existed before attaining the age of majority.” Id. at paragraph one of the

syllabus.

      {¶17} To date, the Supreme Court of Ohio has not reversed its decision and

in fact, as will be discussed more fully below, the legislature has since codified this

parental duty of support. The holding in Castle has been upheld and applied

repeatedly by courts throughout Ohio to overrule arguments that such child support

orders either exceed the jurisdiction of domestic relations or juvenile courts, or that

such orders are barred by a prior termination of an existing child support order, or

that such orders are prevented from being issued to begin with if a child has
Scioto App 21CA3944                                                                   14

already either emancipated age-wise, or reached the age of majority at the time a

divorce is granted between the parents, or at the time an order is initially sought

between non-married parents. See Bailey v. O’Hare, 2nd Dist. Montgomery No.

20622, 2006-Ohio-239 (upholding trial court’s judgment vacating prior

emancipation order for child who had reached the age of majority, had been

emancipated by court order, but was found to be totally disabled as a result of

neurological problems that resulted from an accident that occurred when the child

was sixteen); Wiczynski v. Wiczynski, 6th Dist. Lucas No. L-05-1128, 2006-Ohio-

867 (rejecting argument that the issues of the disabled child’s custody and support

were never within the jurisdiction of the domestic relations court because, at the

time the parties filed for divorce, the child was already 18 years old, and applying

the reasoning of Castle while noting that the current case involved the “attachment

of jurisdiction” of the domestic relations court over the child, as opposed to the

“continuing jurisdiction” of the domestic relations court, which was at issue in

Castle); In re Palcisco, 11th Dist. Trumbull No. 2012-T-0031, 2012-Ohio-6134

(relying on Castle to reject argument that R.C. 3119.86(A) does not grant a

domestic relations court whose jurisdiction has terminated pursuant to R.C.

3119.86(B) or (C) the ability to claim ”power anew” on behalf of an “adult-aged

child who is disabled”); In re Edgell, 11th Dist. Lake No. 2009-L-065, 2010-Ohio-

6435 (relying on Castle to find trial court could exercise jurisdiction over disabled
Scioto App 21CA3944                                                                   15

adult child despite lack of a prior order during the child’s minority, but noting that

the father had agreed to be financially responsible for the child prior to the

dissolution decree and did not dispute that the child had suffered from a mental

disability since age three and would never be self-supporting); Donohoo v.

Donohoo, 12th Dist. Clermont Nos. CA2011-11-080 and CA2011-11-081, 2012-

Ohio-4105 (rejecting argument that the trial court erred in exercising jurisdiction

over adult child who was deemed disabled but who was not found incapable of

self-support prior to attaining the age of majority). But see, Geygan v. Geygan,

2012-Ohio-1965, 973 N.E.2d 276 (10th Dist.) (finding trial court lacked

jurisdiction to award custody and order child support for child that had physical

and developmental disabilities since birth, reasoning that neither Castle nor R.C.

3119.86 applied where the child was over the age of eighteen at the time of the

parents’ divorce) (declined to be followed by In re Palcisco and Donohoo v.

Donohoo, supra, and C.S. v. R.S., 2021-Ohio-3581, 179 N.E.3d 222 (5th Dist.).

                             Enactment of R.C. 3119.86

      {¶18} On March 22, 2001, the Ohio Legislature essentially codified the

holding of Castle v. Castle when it enacted R.C. 3119.86, which is entitled

“Circumstances requiring duty of support beyond a child’s eighteenth birthday.”

Yost v. Yost, supra, at ¶ 10. R.C. 3119.86 provides in pertinent part as follows:

      (A)    Notwithstanding section 3109.01 of the Revised Code,
             both of the following apply:
Scioto App 21CA3944                                                                    16


      (1)    The duty of support to a child imposed pursuant to a court
             child support order shall continue beyond the child’s
             eighteenth birthday only under the following
             circumstances:

      (a)    The child is mentally or physically disabled and is
             incapable of supporting or maintaining himself or
             herself.

Both Castle v. Castle and R.C. 3119.86 were controlling law at the time the parties

herein were initially divorced and thus are without question applicable to the case

presently before us.

                                     Legal Analysis

      {¶19} Here, as set forth above, it was alleged by Appellee below and found

by the trial court that the child at issue, who is nearly 25 years old at this point, is

disabled by virtue of the fact that he has cerebral palsy and has been so disabled

since he was a minor. The trial court further found that, contrary to the prior

agreement of the parties, the child never emancipated and will never emancipate,

and thus Appellant has a continuing duty to support the child for the duration of the

child’s life. On appeal, Appellant does not dispute that parents have a duty to

support their disabled adult children under both statutory and common law in the

State of Ohio. However, Appellant argues that in this particular case his child’s

right to support was terminated upon his “emancipation,” which was his 19th

birthday, by agreement of the parties and that Appellee’s subsequently-filed
Scioto App 21CA3944                                                                    17

motion for modification of child support actually constituted a motion to reinstate

the previously-terminated support order. Appellant further argues that the motion

was barred by the doctrine of res judicata and that the trial court erred in failing to

apply the doctrine and instead ordering that he resume paying child support for the

lifetime of his son. More specifically, he contends that the doctrine should have

been applied to prevent the “reimposition” of the child support obligation that the

court in this case had previously terminated. In support of his arguments,

Appellant references the fact that this Court recently applied the doctrine of res

judicata in a case involving an issue relating to parentage, and further argues that

the doctrine may be applied in child support proceedings. See Matter of K.M.C.,

2021-Ohio-1612, 172 N.E.3d 439 (4th Dist.) and Petralia v. Petralia, 11th Dist.

Lake No. 2002-L-047, 2003-Ohio-3867.

      {¶20} According to the doctrine of res judicata, “a valid, final judgment

rendered upon the merits bars all subsequent actions based upon any claim arising

out of the transaction or occurrence that was the subject matter of the previous

action.” Grava v. Parkman Twp., 73 Ohio St.3d 379, 382, 653 N.E.2d 226 (1995).

This Court has noted as follows regarding the elements of the doctrine of res

judicata:

      “ ‘ “The party asserting res judicata must show the following four
      elements: (1) there was a prior valid judgment on the merits; (2)
      the second action involved the same parties as the first action; (3)
      the present action raises claims that were or could have been
Scioto App 21CA3944                                                                18

      litigated in the prior action; and (4) both actions arise out of the
      same transaction or occurrence.” ’ ”

Ross Cty. Bd. of Commrs. v. Roop, 4th Dist. Ross No. 13CA3369, 2013-Ohio-

5926, ¶ 13, quoting Cruse v. Finley, 4th Dist. Lawrence No. 12CA2, 2012-Ohio-

5465, ¶ 14, quoting PNC Bank v. Richards, 10th Dist. Franklin No. 11AP-275,

2012-Ohio-1610, ¶ 10, in turn quoting Reasoner v. Columbus, 10th Dist. Franklin

No. 04AP-800, 2005-Ohio-468, ¶ 5.

      {¶21} As set forth by Appellant, the application of the doctrine of res

judicata was recently considered by this Court in Matter of K.M.C., supra, where

we noted as follows:

      “In Ohio, res judicata encompasses both estoppel by judgment
      and collateral estoppel. State ex rel. Kirby v. S.G. Loewendick &
      Sons, Inc., 64 Ohio St.3d 433, 437, 596 N.E.2d 460, 463 (1992).
      Estoppel by judgment prevents a party from relitigating the same
      cause of action after a final judgment has been rendered on the
      merits as to that party. Krahn v. Kinney, 43 Ohio St.3d 103, 107,
      538 N.E.2d 1058, 1062 (1989). Collateral estoppel prevents
      parties or their privies from relitigating facts and issues in a
      subsequent suit that were fully litigated in a previous suit.
      Thompson v. Wing, 70 Ohio St.3d 176, 183, 637 N.E.2d 917, 923
      (1994).”

Matter of K.M.C. at ¶ 18, quoting Phillips v. Rayburn, 113 Ohio App. 3d 374, 680

N.E.2d 1279 (4th Dist.1996).

      {¶22} “The applicability of res judicata is a question of law that is subject to

de novo review.” Ross Cty. Bd. of Commrs., supra, at ¶ 14, citing Althof v. State,

4th Dist. Gallia No. 04CA16, 2006-Ohio-502, ¶ 13. Despite the de novo standard
Scioto App 21CA3944                                                                  19

of review, we are mindful that “the application of the principles of res judicata and

collateral estoppel is not mandatory in every case.” Smith v. Ohio Edison Co.,

2015-Ohio-4540, 46 N.E.3d 1103, ¶ 9, citing Castorr v. Brundage, 674 F.2d 531,

536 (6th Cir.1982). As pointed out in Smith, “[t]he Ohio Supreme Court has

recognized ‘that res judicata is not a shield to protect the blameworthy.’ ” Smith at

¶ 9, quoting Davis v. Wal-Mart Stores, Inc., 93 Ohio St.3d 488, 491, 756 N.E.2d

657 (2001).

        {¶23} As argued by Appellant, this Court recently applied the doctrine of res

judicata to paternity proceedings, relying on precedent from the Supreme Court of

Ohio:

        “The doctrine of res judicata can be invoked to give conclusive
        effect to a determination of parentage contained in a dissolution
        decree or a legitimation order, thereby barring a subsequent
        paternity action brought pursuant to R.C. Chapter 3111.”

Matter of K.M.C. at ¶ 18, quoting In re Gilbraith, 32 Ohio St.3d 127, 512 N.E.2d

956, syllabus (1987).

        {¶24} The Supreme Court of Ohio, however, has made no such explicit

pronouncement with respect to the applicability of the doctrine of res judicata to a

parent’s motion to modify a child support order, or in this case reinstate a child

support order, for a disabled adult child that was filed subsequent to a prior

agreement between the parents that provided for a specified date that the child

support obligation would end.
Scioto App 21CA3944                                                                  20

        {¶25} Further, we are mindful that the Supreme Court of Ohio has explained

that:

        “The main legal thread which runs throughout the determination
        of the applicability of res judicata, inclusive of the adjunct
        principle of collateral estoppel, is the necessity of a fair
        opportunity to fully litigate and to be ‘heard’ in the due process
        sense.”

Broz v. Winland, 68 Ohio St.3d 521, 523, 629 N.E.2d 395 (1994), quoting

Goodson v. McDonough Power Equip., Inc., 2 Ohio St.3d 193, 200-201, 443

N.E.2d 978, 985 (1983). See also, Phillips, supra, at 380 and Matter of K.M.C.,

supra, at ¶ 20.

        {¶26} While it is true that the Petralia court applied the doctrine of res

judicata in a child support modification case to prevent the relitigation of the issue

of whether the father was voluntarily underemployed, Petralia has since received

some negative criticism, particularly by the Fifth District Court of Appeals. For

instance, in Kiehborth v. Kiehborth, 169 Ohio App.3d 308, 2006-Ohio-5529, 862

N.E.2d 863, ¶ 15 (5th Dist. 2006), the court conceded that the facts before it were

procedurally distinguishable from those of Petralia, but it further reasoned as

follows in rejecting an argument that res judicata should be applied:

        * * * moreover, because a domestic-relations court has
        continuing jurisdiction over matters of child support (see, e.g.,
        Banks v. Banks, Montgomery App. No. 19873, 2003-Ohio-5845,
        2003 WL 22462030, ¶ 27), we conclude that the rationale of
        Petralia should be applied with the strictest of caution in order
Scioto App 21CA3944                                                                   21

      to prevent a chilling effect on Ohio's legal mechanisms for
      periodic adjustments to child-support orders.

      {¶27} Other courts have been critical of the application of the doctrine of res

judicata in child support proceedings as well. See Valley v. Armstrong, 7th Dist.

Mahoning No. 96-CA-195, 1999 WL 803561, *4 (relying on Castle v. Castle to

reject an argument that the doctrine of res judicata divested the trial court of

authority to review and subsequently change its prior judgment that reinstated child

support for an adult disabled child when the underlying judgment was based, at

least in part, on the trial court’s opinion “that contract law should apply to any

agreement by the parties to continue paying child support beyond [the date in

question]”). See also C.S. v. R.S., supra, at ¶ 15, 21 (refusing to apply the doctrine

of res judicata to bar introduction of evidence regarding the corrected birthdate of a

child who had been disabled since birth in a case involving a motion for

modification of parental rights and responsibilities, albeit involving custody, not

child support).

      {¶28} Further, the Sixth District Court of Appeals recently opined as follows

regarding the application of the doctrine of res judicata in a child support

proceeding:

      “The application of principles of res judicata * * * is not
      mandatory in every case.” Smith v. Ohio Edison Co., 11th Dist.
      Trumbull No. 2014-T-0093, 2015-Ohio-4540, ¶ 9 (citations
      omitted). “ ‘The doctrine may be said to adhere in legal systems
      as a rule of justice. Hence the position has been taken that the
Scioto App 21CA3944                                                                  22

      doctrine of res judicata is to be applied in particular situations as
      fairness and justice require, and that it is not to be applied so
      rigidly as to defeat the ends of justice or so as to work an
      injustice.’ ” Id., quoting Davis v. Wal-Mart Stores, Inc., 93 Ohio
      St.3d 488, 491, 756 N.E.2d 657 (2001). With respect to child
      support, where domestic relations courts have continuing
      jurisdiction, “res judicata should be applied with the ‘strictest of
      caution in order to prevent a chilling effect on Ohio's legal
      mechanisms for periodic adjustments to child-support orders.’ ”
      McNabb v. McNabb, 12th Dist. Warren Nos. CA2012-06-056,
      CA2012-06-057, 2013-Ohio-2158, ¶ 22, quoting Kiehborth v.
      Kiehborth, 169 Ohio App.3d 308, 2006-Ohio-5529, ¶ 15 (5th
      Dist.).

Peterson v. Johnson, 6th Dist. Erie No. E-20-009, 2021-Ohio-3852, ¶ 28.

The Peterson court did not involve the added element of an adult child, allegedly

disabled since minority. Nevertheless, in the view of the Sixth District, the

application of the doctrine of res judicata is discretionary in a child support matter.

      {¶29} Based upon the foregoing, we conclude that any application of the

doctrine of res judicata to the facts presently before us should indeed be applied

with the strictest of caution, considering the continuing jurisdiction of domestic

relations courts over issues related to child support generally, as well as the public

policy considerations that apply to the parental duty of support to disabled adult

children. These public policy concerns very much exist in the present case. We

further conclude that the application of the doctrine in the present case would not

further the ends of fairness and justice, but would rather defeat the ends of justice

and would potentially work an injustice to the child at issue. Thus, in light of the
Scioto App 21CA3944                                                                   23

fact there is no controlling authority stating that the doctrine of res judicata is

clearly applicable or that it must be applied to the issues presently before us,

coupled with the countervailing caselaw and statutory authority which clearly

indicate a strong public policy in favor of enforcing the duty of parents to support

their adult children that have been disabled since minority and are unable to

maintain or support themselves, we cannot find that the trial court legally erred in

declining to apply the doctrine of res judicata to preclude Appellee’s motion for

modification of child support.

      {¶30} Our decision is further guided by the rationale espoused by the

Supreme Court of Ohio in Broz, which states that “the main legal thread” running

throughout the determination of the applicability of res judicata is the necessity of

having a fair opportunity to fully litigate and to be heard in the due process sense.

See Broz, supra, at ¶ 523. A review of the record before us indicates that Appellee

never actually had a fair opportunity to be heard on the issue of whether or not

Appellant had a continuing duty to support their son beyond the age of majority

prior to the agreement reached between the parties in 2016. Thus, we find that the

application of the doctrine of res judicata in the matter would not only work an

injustice, it would violate public policy.

      {¶31} Here, the record indicates that before filing the most recent motion

that essentially sought to reinstate Appellant’s child support obligation, Appellee
Scioto App 21CA3944                                                                 24

filed a previous motion to modify child support in 2016 which alleged the child at

issue was disabled. That is the motion which ultimately led to the parties’ prior

agreement that child support would end upon “emancipation,” which was the

child’s 19th birthday. Prior to reaching the agreement that settled the 2016 motion,

the following exchange took place on the record between Appellant, Appellee,

Appellee’s counsel and the domestic relations magistrate:

      MR. CLAY, II:       Braxton’s actually going on 19.

      MR. MEARAN:         He’s disabled?

      MR. CLAY, II:       Uh yes, I know that.

      MR. MEARAN:         Well I’m, I’m just, is he in school?

      MR. CLAY, II:       He has home schooling at his mother’s house.

      MR. MEARAN:         Okay, so he’s 18,

      MR. CLAY, II:       Yes.

      MR. MEARAN:         And still in school?

      MR. CLAY, II:       Yes.

      MR. MEARAN:         You understand that if that’s the case, there
                          may be an obligation to continue to support
                          him?

      MR. CLAY, II:       I do understand that.

                          ***

      MR. MEARAN:         I, I have a question. We know that the child
                          is 18 years old and normally a child 18, there
Scioto App 21CA3944                                                     25

                      comes a time when your obligation to support
                      the child terminates. However, if the child is
                      18 and still in school, the obligation would
                      extend until age 19.

     MR. CLAY, II:    Yes.

     MR. MEARAN:      Now the question I have is, there’s a, and
                      we’d have to show the proof but if in fact the
                      child is 19 and totally disabled, is that, does
                      that obligation, I haven’t had one of those
                      where,

     THE COURT:       I, I’m unware [sic] of any obligation for child
                      support. Now if you find case law to say that
                      but I’m unaware,

     MR. MEARAN:      I, I’m talking about statutory.

     THE COURT:       Right.

     MR. MEARAN:      So once the child is,

     THE COURT:       18 or if the child is still in school, 19 or
                      graduates from high school.

     MR. CLAY, II:    Right.

     THE COURT:       Whichever comes first.

     MR. MEARAN:      And how old is the child now?

     MRS. CLAY:       He’s 18.

     MR. MEARAN:      When will he be 19?

     MRS. CLAY:       July the 2nd.
Scioto App 21CA3944                                                     26

     THE COURT:       Okay so it would be July 2nd or if he
                      graduates from school from whatever school
                      he’s in, if it’s a home school.

     MR. MEARAN:      So what happens,

     MR. CLAY, II:    You’re talking like two (2) to three (3)
                      months then possibly.

     MR. MEARAN:      Yeah, once the child becomes,

     THE COURT:       In essence emancipated.

                      ***

     MR. CLAY, II:    I know it’s different and ain’t got nothing to
                      do with it now but, if I paid one sum and I say
                      I agree to be done with this and then
                      you’re gonna come back say [sic] well he’s
                      19 and disabled now I’m gonna try to file
                      another motion, you’re gonna pay again.

     MR. MEARAN:      Well I don’t know of any law that,

     MR. CLAY, II:    That’s what you’re getting at.

     THE COURT:       No I, what I’m saying is I’m unaware of any
                      statutory [sic] that I would have to continue
                      you to pay child support once the child is over
                      19 years old.

     MR. CLAY, II:    Or graduated you said?

     THE COURT:       Right.

     MR. CLAY, II:    See I mean if I knew it was that easy, I’d pay
                      it right now and be done if I knew she wasn’t
                      gonna take me to court say [sic] now my
                      son’s disabled, I want you to continue to pay
                      because he’s disabled.
Scioto App 21CA3944                                                                 27


      MR. MEARAN:         We, sir,

      MR. CLAY, II:       Cause that’s been brought up several times.

      {¶32} Thereafter, the parties went off the record and entered into an

agreement for Appellant to pay $191.54 for three months, for a total of $574.62 in

child support before the child turned 19 years old on July 2, 2016.

      {¶33} Clearly, upon entering the courtroom Appellee believed she was

entitled to seek child support from Appellant for their adult son, assuming he was

disabled, and Appellant believed he was obligated to pay such support. However,

upon being advised by both her own counsel and the court that there was no

statutory or other requirement for Appellant to continue paying child support

beyond their son’s 19th birthday, Appellee entered into an agreement to get

whatever he was willing to pay. In fact, it appears that both of these parties

entered into the agreement based upon a mistaken understanding of the law that

was induced in part by counsel and in part by the court, as clearly R.C. 3119.86

had been enacted at the time of the hearing and Castle v. Castle had been decided

by the Supreme Court of Ohio over 30 years prior. Under these circumstances, we

conclude that the application of the doctrine of res judicata to forever bar

Appellee’s request for child support for her adult child, assuming that he is in fact

disabled, would not serve the interests of justice and would violate the strong

public policy which favors enforcing the obligation of parents to support their adult
Scioto App 21CA3944                                                                     28

disabled children. As such, we find no merit to Appellant’s argument that the trial

court erred by ordering him to pay child support, at least to the extent that the

argument is based upon the premise that the motion to modify child support was

barred by the doctrine of res judicata.

      {¶34} Our inquiry, however, does not end here. Despite finding no error on

the part of the trial court in declining to apply the doctrine of res judicata below,

we nevertheless find that the trial court erred and abused its discretion in ordering

child support. As set forth above, in Castle v. Castle, the Supreme Court of Ohio

recognized that the common law duty of support imposed on parents to support

their children may continue beyond the age of majority in cases where a child is

unable to support himself or herself because of physical or mental disabilities that

were in existence before the reaching of the age of majority. See Castle, supra, at

paragraph one of the syllabus. The Castle Court also held that domestic relations

courts retain “jurisdiction over parties in a divorce, dissolution or separation

proceeding to continue or to modify support payments for a mentally or physically

disabled child,” provided that the child was “disabled before he or she attained the

age of majority * * *.” Id. at paragraph two of the syllabus. Further, as set forth

above, R.C. 3119.86 is the codification of the common law duty of support

recognized in Castle and provides that the duty of support to a child shall continue

beyond the child’s 18th birthday when “[t]he child is mentally or physically
Scioto App 21CA3944                                                                    29

disabled and is incapable of supporting or maintaining himself or herself.”

(Emphasis added). R.C. 3119.86(A)(1)(a).

      {¶35} In the present case, there is very little evidence in the record regarding

the child at issue’s disability, the extent of the disability, or whether the disability

renders him unable to maintain or support himself. The parties were divorced

while the child was still a minor, but neither the separation agreement nor the

divorce decree contained any reference to the child being disabled. Subsequently,

although Appellee filed a motion in 2016 seeking a modification of child support

wherein she made an allegation that the child, who was still a minor at the time,

was disabled, aside from Appellee’s allegation in her motion there was no evidence

admitted regarding the alleged disability. No evidentiary hearing was held on

Appellee’s prior motion and the parties ended up reaching an agreement off the

record during a pre-trial hearing that simply required Appellant to pay child

support until July 2, 2016, when the child emancipated. Neither the handwritten

agreement of the parties nor the judgment entry filed thereafter by the trial court

made any reference to the child having a disability. Although Appellant appears to

have acknowledged on the record during a pretrial conference that the child was

“disabled,” there was absolutely no evidence offered regarding the nature of the

disability, the extent of the disability, when the disability arose, whether the

disability was permanent, whether the disability was physical or mental or both, or
Scioto App 21CA3944                                                                    30

whether the disability would ultimately affect the child’s ability to maintain and

provide for himself as an adult.

      {¶36} Thereafter, although Appellee filed another motion to modify child

support in August of 2018, no evidence was introduced regarding the child’s

alleged disability other than the affidavit of Appellee that was attached to

Appellee’s motion, as well as a judgment entry from the Probate Court of Pike

County appointing Appellee as the child’s guardian. Although the affidavit

averred that the child “was born with cerebral palsy and severe developmental

disabilities[]” and that he was “completely unable to take care of himself …” and

the probate court entry stated the child was “incompetent by reason of

profound/severe mental retardation/developmental disabilities due to cerebral palsy

and is therefore incapable of taking proper care of himself and his property, and

that a guardianship is necessary,” Appellant did not stipulate to the child’s

disability during the hearing that was held on his motion to dismiss. Moreover,

Appellant’s counsel stated on the record during that hearing that he expected that

the issue of the child’s disability and the extent thereof would be the subject of a

later hearing.

      {¶37} There was no evidentiary hearing subsequently held, however, before

the magistrate issued a decision impliedly overruling Appellant’s motion to

dismiss and finding that “it is likely the child will not emancipate in that he will
Scioto App 21CA3944                                                                   31

never be self-sufficient and able to care for himself.” The magistrate further found

that the “child has not and will not emancipate based upon his physical

condition[,]” and that Appellant “has a continuing duty to support [the] child.”

Appellant filed objections and supplemental objections arguing that the trial court

had wrongfully denied his motion to dismiss and alternatively, had erred in

determining the child was disabled and unable to support himself without holding

an evidentiary hearing on the issue of disability. Appellant argued that the court

had put the proverbial “cart before the horse in the legal sense” and should, at a

minimum, vacate the magistrate’s findings regarding Appellant’s “duty to support

the child and finding that their son is disabled” and allow the parties to litigate

those issues.

       {¶38} Appellant’s objections were overruled and the trial court ultimately

approved and adopted the magistrate’s decision. The absence of evidence in the

record regarding the nature and extent of the child’s disability leads us to conclude

that the trial court erred and abused its discretion in summarily finding that the

child, who was approximately 23 years old by that time, was disabled, had not

emancipated, would never emancipate, and that Appellant would be required to

pay child support for the benefit of the child for the remainder of the child’s life as

a result of the child’s disability.
Scioto App 21CA3944                                                                   32

      {¶39} In Castle v. Castle, the Court considered a second case that was part

of the certified conflict. More specifically, the Court considered Mullanney v.

Mullanney, 15 Ohio St.3d 279, 473 N.E.2d 803 (1984). In that case, although it

recognized the duty of continuing support for adult disabled children that were so

disabled before reaching the age of majority, the Court ultimately determined that

the matter had to be remanded to the trial court for further proceedings to

determine the nature and extent of the child at issue’s disability. Id. at 281, 283

(finding that a remand was necessary for a factual determination as to whether

adult child with hydrocephalus was disabled to the extent that she was incapable of

maintaining herself). We believe that here, based upon the record before us, a

reversal of the trial court’s judgment and a remand is the proper course of action in

this matter as well. Thus, we conclude the trial court erred and abused its

discretion in ordering lifetime child support for the benefit of the child at issue in

the absence of evidence in the record regarding the full nature and extent of the

child’s disability and whether that disability renders him unable to support and

maintain himself, which is necessary to support such an award.

      {¶40} Accordingly, we reverse the judgment of the trial court and remand

this matter for further proceedings. The trial court is hereby instructed to hold an

evidentiary hearing on the nature and extent of the child’s alleged disability as well
Scioto App 21CA3944                                                                   33

as whether, as a result of the disability, the child is incapable of supporting and

maintaining himself.



                                 JUDGMENT REVERSED AND REMANDED.
Scioto App 21CA3944                                                                   34

                               JUDGMENT ENTRY

    It is ordered that the JUDGMENT BE REVERSED and the CAUSE IS
REMANDED. Appellee shall pay costs.
      The Court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this Court directing the
Scioto County Common Pleas Court to carry this judgment into execution.
       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
Hess, J., and Wilkin, J., concur in Judgment and Opinion.


                                 For the Court,
                                 _____________________________
                                 Jason P. Smith
                                 Presiding Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.